UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6786



WILLIAM LEWIS SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


RICHARD LANHAM, Commissioner of the Department
of Correction and Correctional Services;
RONALD MOATS, Warden; WILLIAM SMITH, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-3600-PJM)


Submitted:   March 31, 1998                 Decided:   April 28, 1998


Before MURNAGHAN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christina Northern, Silver Spring, Maryland, for Appellant. J.
Joseph Curran, Jr., Attorney General, Wendy A. Kronmiller,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lewis Smith appeals from the district court's dis-

missal of his 42 U.S.C. § 1983 (1994) complaint for failure to

state a claim upon which relief could be granted. See Fed. R. Civ.
P. 12(b)(6). Smith alleges that the Circuit Court for Prince

George's County violated his constitutional rights when, without

notice, the court issued an amended commitment order in 1985, and

that the denial of his Motion to Correct an Illegal Sentence with-

out a hearing violated his due process and equal protection rights.
We have reviewed the record and the district court's opinion and
find no reversible error. Accordingly, we affirm on the reasoning

of the district court as to those claims. See Smith v. Lanham, No.

CA-96-3600-PJM (D. Md. May 7, 1997).

     Appellant's contention that the Defendants were deliberately
indifferent to his serious medical needs in violation of the Eighth

Amendment was not presented in the district court, and therefore,

it is not reviewable by this Court. See Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993).
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                          AFFIRMED




                                 2